                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          LA CV20-11263-JAK-JPR                                         Date            May 6, 2021

 Title             Leemanuel Weilch v. 5116 2nd , LLC et al




 Present: The                    JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
 Honorable
                      Twyla Freeman                                            Not Present
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK
                              OF PROSECUTION RE DEFENDANT

The Court, on its own motion, orders Plaintiff to show cause in writing no later than May 12, 2021, why
this action should not be dismissed for lack of prosecution. In the absence of showing good cause, an
action shall be dismissed if the summons and complaint have not been served within 90 days after the
filing of the complaint pursuant to Fed. R. Civ. P. 4(m). In light of the filing date of December 11,
2020, proof(s) of service were due by March 11, 2021. An action may also be dismissed prior to
such time if the Plaintiff fails diligently to prosecute the action. The Order to Show Cause will stand
submitted upon the filing of an appropriate response. No oral argument will be heard unless otherwise
ordered by the Court. Plaintiff is advised that the Court will consider the filing of a responsive pleading
to the complaint and/or proof(s) of service, which indicates proper service in full compliance with the
federal rules, on or before the date upon which the response is due, as a satisfactory response to the
Order to Show Cause.


IT IS SO ORDERED.




                                                                                                     :
                                                               Initials of Preparer           T.F.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
